Title: Tuesday 11th.
From: Adams, John Quincy
To: 


       This morning at 7 ½ we set away from Sellada el Cameno. At about 10 o clock it began to snow and snow’d about a Quarter of an Hour. At about 12 o clock we arrived at Burgos which is a City about as big as Corunna. We shall lodge here to night. We have come 4 Leagues to day. I said that at Astorga we should determine the routs, we did determine not to go to Madrid but we shall determine at this place whether to go to Bilboa or directly to Bayonne.
       This afternoon we all went to the Cathedral which is larger Than Those at Astorga and Leon (tho’ not so Magnificent). It was supported by, four of the largest pillars That I ever saw in my life. There are no less than 33 religious Houses in the place. Their orders are these.
       
     
      Conbentos de Fraires
     
     
      Franciscos
      1
     
     
      La Trinidad
      1
     
     
      Benitos
      1
     
     
      Augustinos
      2
     
     
      Dominicos
      1
     
     
      Mercenarios
      1
     
     
     
      Carmelitos
      1
     
     
      
      8
     
     
      Parroquias 15
     
     
      Cathedral y St. Yago de la Capilla
      
       2
      
     
     
      St. Nicholas
      1
     
     
      Sn. Roman
      1
     
     
      La Blanca
      1
     
     
      Bejaria
      1
     
     
      St. Martin
      1
     
     
      St. Pedro
      1
     
     
      St. Cosmos
      1
     
     
      St. Lesmes
      1
     
     
      St. Esteban
      1
     
     
      St. Gil
      1
     
     
      Combentos de Monjas
     
     
      Sta. Dorotea Agustinos
      1
     
     
      Sta. Franciscas
      2
     
     
      Carmelitas
      1
     
     
      Agustinas
      1
     
     
      Trinitarias
      1
     
     
      Bernardos Bernardas
      2
     
     
      Benitas
      1
     
     
      Catatrabas
      1
     
     
      St. il de fouso Fonso
      1
     
     
      Total
     
     
      De Monjas
      10
     
     
      Frailes
      8
     
     
      Paroquias
      15
     
     
      
      33
     
    
   